Appeals by defendant, as limited by his brief, from two sentences of the County Court, Suffolk County, one imposed July 26,1979, and the other imposed July 30, 1979, upon his convictions of burglary in the second degree, upon his pleas of guilty, the sentences being concurrent indeterminate terms of imprisonment of from three to six years, as a second felony offender. Sentences affirmed. We have reviewed defendant’s arguments with respect to the alleged unconstitutionality of section 70.06 of the Penal Law and find them to be without merit. (See People v Butler, 46 AD2d 422; People v Brown, 46 AD2d 255; People v Gonzales, 54 AD2d 946.) Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.